DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhin et al. (US 2006/0281868) in view of Kaufman et al. (US 6245856).
Regarding claims 1, 6 and 21-23, Sudhin discloses polymer blend composition comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). Sudhin discloses the propylene polymer has a heat of fusion 50 J/g to 75 J/g (paragraph 0086).
Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength (col. 3, lines 25-40). 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Sudhin to impart flexibility and impact strength. Given that Sudhin in view of Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of 
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that 
Regarding claim 2, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the composition is a reactor blend of the ethylene alpha elastomer and the propylene polymer (paragraphs 0015-0016).
Regarding claims 3-5, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein given that Sudhin in view of Kaufman discloses the same polymer blend composition as claimed in present claims, it is clear that the polymer blend composition of Sudhin in view of Kaufman would intrinsically possess the same properties as present claims.
Regarding claim 7, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the propylene polymer is prepared using a metallocene catalyst (paragraph 0146).
Regarding claim 8, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the polymer blend is substantially free of diene units given that its optional (paragraph 0047, 0093).
Regarding claim 10, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the blend is present in an article in an amount of 5 to 80 wt.% (paragraphs 0015, 0016 and 0215).
Regarding claim 11, Sudhin in view of Kaufman discloses the article of claim 10, wherein Sudhin discloses the article can be any articles including automotive applications such as panels and dash board skins (paragraphs 0215-0216) which would obviously have to be a multilayer or a monolayer film.
Regarding claim 12, Sudhin in view of Kaufman discloses the article of claim 10 but is silent with respect to the article is a blown film.
Although Sudhin in view of Kaufman does not disclose the article is a blown film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin in view of Kaufman meets the requirements of the claimed article, Sudhin in view of Kaufman clearly meets the requirements of the present claims.
Regarding claim 13, Sudhin in view of Kaufman discloses the article of claim 1, but is silent with respect to seal energy. Given that Sudhin in view of Kaufman discloses the same polymeric composition as presently claimed, it is clear that the seal energy of the film of Sudhin in view of Kaufman would intrinsically be the same as present claim.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdian et al. (US 2004/0059061) in view of Sudhin et al. (US 2006/0281868) and Kaufman et al. (US 6245856).
Regarding claim 20, Jourdian discloses a multilayer film comprising first film and second film wherein the both films are distinct from each other (abstract) but fails to disclose the polymer blend composition as claimed in present claim.
Sudhin discloses polymer blend composition comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). Further, Sudhin discloses that the polymer blend composition provides superior mechanical properties, impact strength and flexibility (paragraphs 0215, 0217). Sudhin discloses the propylene polymer has a heat of fusion 50 J/g to 75 J/g (paragraph 0086).
It would have been obvious to one of ordinary skill in the art to use the composition of Sudhin in a film of multilayer of Jourdian to provides superior mechanical properties, impact strength and flexibility.
Jourdian in view of Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength (col. 3, lines 25-40). 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Jourdian in view of Sudhin to impart flexibility and impact strength. Given that Jourdian in view of Sudhin and Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of monomers as claimed, it is clear that the ethylene alpha olefin elastomer of Sudhin in view of Kaufman would possess the same viscosity as claimed in present claim.
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.

Response to Arguments

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the teachings of the prior art itself must provide predictability and a reasonable expectation of successfully modifying or combining the prior art to achieve the claimed invention. According to MPEP 2143.02, “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.”  Also, MPEP 2143.02, II, states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”  Applicant’s argument regarding whether one of ordinary skill in the art would be “reasonably assured” is interpreted by the Examiner as "predictability".  In the present case, the Examiner believes some degree of predictability is present, i.e., one of ordinary skill in the art would have reason to believe modifying the elastomer of Sudhin to impart flexibility and impact strength given that Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer wherein the elastomer 
With respect to claim 8, applicant argues that Sudhin requires diene units in the FPC or the SPC in paragraphs 0047 and 0093. However, it is noted that paragraph 0047 is a part of different embodiments and composition of paragraph 0035. Therefore, it is clearly stated in Sudhin that diene monomer units are optional in the composition of Sudhin and when diene is not present, it meets the presently claimed limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/SAMIR SHAH/Primary Examiner, Art Unit 1787